Citation Nr: 1036561	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  07-02 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a low back disability, 
to include as secondary to a service-connected left ankle 
disability.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from January 1982 
to May 1982, and on regular active duty from October 2001 to 
September 2002.  He also served in the Army National Guard 
(Kentucky) from November 1981 to February 2003.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) located in 
Louisville, Kentucky that denied the Veteran's claims of 
entitlement to service connection for a low back disability and 
bilateral hearing loss.

In December 2009, the Board remanded these matters for further 
development.  Such development has been completed and associated 
with the claims file, and this case is returned to the Board for 
further review.


FINDINGS OF FACT

1.  The Veteran is shown by radiographic evidence to have a low 
back arthritic condition that manifested to a degree of 10 
percent or more within one year of separation in September 2002 
from a period of active duty; there is no evidence that the 
Veteran's arthritic back condition had its onset prior to this 
period of service.

2.  The preponderance of the evidence is against a finding that 
the Veteran's bilateral hearing loss was incurred in or 
aggravated by his periods of active duty for training and 
inactive duty for training in the National Guard from November 
30, 1981 to September 30, 2001, and from September 4, 2002 to 
February 28, 2003.

3.  A bilateral hearing loss disability was noted upon entry into 
his period of active service from October 1, 2001, to September 
3, 2002, and the most probative and credible evidence 
demonstrates that it did not undergo a worsening in severity 
during that period.

CONCLUSIONS OF LAW

1.  Service connection for a low back disability is warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  Bilateral hearing loss was not incurred in or aggravated by 
service, nor may sensorineural hearing loss, as an organic 
disease of the nervous system, be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 1132, 1153; 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to service connection for a 
low back disability is granted, as explained below.  As such, the 
Board finds that any error under the VCAA with regard to the 
Veteran's claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2009); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Veteran's claim for service connection for 
bilateral hearing loss, VA has met all statutory and regulatory 
notice and duty to assist provisions. See 38 U.S.C.A. §§ 5102, 
5103(a), 5103A, 5106 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.326(a) (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is generally required to 
"notify the claimant and the claimant's representative, if any, 
of any information and any medical or lay evidence not previously 
provided . . . that is necessary to substantiate the claim."  38 
U.S.C.A. § 5103(a)(1) (West Supp. 2009).  As part of that notice, 
VA must "indicate which portion of that information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, the Secretary . . will attempt to obtain on 
behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 
2009).  The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that a VCAA letters dated August 2003 and March 
2007 fully satisfied the duty to notify provisions. See 38 
U.S.C.A. § 5103(a) (West Supp. 2009); 38 C.F.R. § 3.159(b)(1) 
(2009). The VCAA letters informed the Veteran of what information 
or evidence was needed to support his claim, what types of 
evidence the Veteran was responsible for obtaining and submitting 
to VA, and which evidence VA would obtain.

Because the Veteran's claim for service connection for bilateral 
hearing loss is denied, as explained below, the Board finds that 
any error in providing notice as to how VA assigns disability 
ratings and effective dates is moot.  See Dingess, supra.

The Board also concludes that VA's duty to assist has been 
satisfied. See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2009).  All of the Veteran's service treatment records, 
VA treatment records, and private treatment records have been 
associated with the claims file.  In this regard, as noted above, 
in December 2009, the Board remanded this case for further 
development, to include so that copies of any outstanding VA 
treatment records dated from January 2002 to December 2004, and 
from January 2008 forward could be associated with the claims 
file.  Pursuant to the Board's remand directive, the RO requested 
and obtained copies of all of the outstanding VA treatment 
records dated since January 2002 and associated them with the 
claims file, including from both the Somerset outpatient clinic 
and the Lexington VA medical center; therefore, the Board finds 
substantial compliance with its remand directive.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  The Veteran has not identified 
any additional relevant treatment records for VA to obtain.  The 
Board finds that the record contains sufficient evidence to make 
a decision on the claim.

VA's duty to assist also includes the duty to provide a VA 
examination when the record lacks evidence to decide a veteran's 
claim and there is evidence of (1) a current disability, (2) an 
in-service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established in-service event, injury, or disease, but (4) 
insufficient competent medical evidence on file for the Secretary 
to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) 
(2009); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As noted above, in December 2009, the Board remanded this case 
for further development, to include in order to provide the 
Veteran with a new VA examination with regard to his claim for 
service connection for bilateral hearing loss in order to obtain 
clarification as to whether the Veteran had a preexisting 
bilateral hearing loss condition that was aggravated by service, 
and as to whether the Veteran's 20 or so years of service in the 
National Guard as a mortarman otherwise caused his bilateral 
hearing loss.  Subsequently, a February 2010 VA audiological 
examination was provided to the Veteran.  The February 2010 VA 
audiological examination report reflects that examiner reviewed 
the claims file, had an opportunity to interview and examine the 
Veteran, elicit a history from him, and that she specifically 
addressed whether the Veteran's bilateral hearing loss preexisted 
service and was aggravated by service, as well as whether his 
bilateral hearing loss was otherwise related to 20 or so years of 
service in the National Guard as a mortarman.  Based thereon, the 
Board finds substantial compliance with its remand directives, 
and that the February 2010 VA examination report is complete and 
adequate upon which to base a decision with regard to this claim.  
See Stegall v. West, 11 Vet. App. 268 (1998).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred 
in service is not enough; there must be chronic disability 
resulting from that injury or disease.  If there is no showing of 
a resulting chronic disorder during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity. 38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in- service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service" - 
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).

A.  Low Back Disability

Certain diseases, including arthritis, may be presumed to have 
been incurred in service when manifest to a compensable degree 
within one year of discharge from active duty, provided the 
rebuttable presumption provisions of 38 C.F.R. § 3.307 are 
satisfied.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 
3.307(a), 3.309(a) (2009).  The presumption may be rebutted 
"where there is affirmative evidence to the contrary."  38 
U.S.C.A. § 1113(a) (2002).  "The expression 'affirmative 
evidence to the contrary' will not be taken to require a 
conclusive showing, but such showing as would, in sound medical 
reasoning and in consideration of all evidence of record, support 
a conclusion that the disease was not incurred in service."  38 
C.F.R. § 3.307(d).

The Veteran served in the Army National Guard (Kentucky) from 
November 1981 to February 2003, including a period of active duty 
for training from January 1982 to May 1982, and a period of 
activation from October 2001 to September 2002.  

The Veteran alleges that he incurred a low back disability due to 
an uneven gait caused by his service-connected left ankle 
condition.  In the alternative, he claims that he incurred a low 
back condition due to heavy lifting, and/or due to an unreported 
falling incident, during his period of active duty from October 
2001 to September 2002.  See DRO Hearing Transcript, January 2007 
at 3-4; VA Examination Report, July 2007 (falling incident).  The 
Veteran has reported that he did not want to report experiencing 
back problems during his second period of duty because he was 
only one year away from retirement from the National Guard.  See, 
e.g., VA Examination Report, July 2007; DRO Hearing, January 2007 
at 9.

As an initial matter, the Board acknowledges that the Veteran's 
service treatment records are silent as to any complaints of back 
problems.

As noted above, the Veteran separated from active service in 
September 2002.  Less than one year later, an August 2003 VA 
examination report that reflects that VA x-rays showed mild 
degenerative spur formation of the lumbar spine, and the examiner 
recorded a diagnosis of mechanical back pain with degenerative 
spurring.  Forward flexion was noted as limited to 80 degrees, 
with pain, and backward extension was limited to 40 degrees, with 
pain.  No opinion as to the etiology of the Veteran's low back 
condition, however, was provided.

May 2004 private facility (Russell County Hospital) treatment 
records, as well as VA treatment records dated January 2005 to 
July 2007, reflect that the Veteran was followed for complaints 
of low back pain.  An October 2005 VA radiological report 
reflects an impression of mild generalized degenerative disc 
disease (DDD) with mild levoscoliosis.

As noted above, arthritis is one of the chronic conditions for 
which presumptive service connection may be provided where it 
manifests to a degree of 10 percent or more within one year of 
separation.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 
3.307(a), 3.309(a) (2009).  In this regard, the General Rating 
Formula for Diseases and Injuries of the Spine generally provides 
a 10 percent rating for limitation of flexion greater than 60 
degrees but less than 85 degrees.  The Board also notes that 
Diagnostic Code 5003 provides a 10 percent rating for 
degenerative arthritis confirmed by x-ray findings of each major 
joint or group of minor joints where limitation of motion is 
involved but is otherwise noncompensable.  See 38 C.F.R. §4.71a 
(2009).  As noted above, the August 2003 VA examination report 
reflects that x-rays showed an arthritic condition of the 
Veteran's back, namely, degenerative spur formation, and the 
Veteran's back revealed limitation of forward flexion to 80 
degrees, which limitation of motion is compensable at 10 percent 
under the General Rating Formula for the spine.  See 38 C.F.R. 
§4.71a.  Based thereon, the Board finds that the presumptive 
service connection provisions for a chronic condition under 38 
C.F.R. §§ 3.307(a) and 3.309(a) are applicable.

The Board further finds that there is not sufficient evidence to 
rebut the presumption of service connection with regard to the 
Veteran's claim.  The Board acknowledges that a July 2007 VA 
examination report reflects that the examiner opined that it was 
less likely as not that the Veteran's low back disability was 
caused or aggravated by service, and that he opined it was more 
likely due to years of normal wear and tear, including working at 
a factory.  The Board notes, however, that even if the examiner 
is correct as to the underlying etiology of the Veteran's low 
back disability, the examiner never placed the date of onset of 
the Veteran's arthritis to any time prior to the Veteran's period 
of active duty and, therefore, the Board finds that the 
examiner's opinion does not rebut the presumptions provided by 38 
C.F.R. §§ 3.307(a) and 3.309(a).

In summary, the Board finds that service connection for the 
Veteran's low back disability is granted.

B.  Bilateral Hearing Loss

The Veteran claims that he incurred a bilateral hearing loss 
disability as a result of acoustic trauma experienced as an 
indirect fire mortarman in the Army National Guard (Kentucky) for 
a period of approximately 21 years between November 1981 and 
February 2003.  See DD Form 214; NGB Form 22 (National Guard 
Separation Report) February 2003; VA Examination report, February 
2010.

A veteran is presumed to be in sound condition, except for 
defects, infirmities, or disorders noted when examined, accepted, 
and enrolled for service, or when clear and unmistakable evidence 
establishes that an injury or disease existed prior to service 
and was not aggravated by service.  38 U.S.C.A. § 1111 (West 
2002).  The burden is on the Government to rebut the presumption 
of sound condition upon induction by clear and unmistakable 
evidence showing that the disorder existed prior to service and 
was not aggravated by service.  See VAOPGCPREC 3-2003 (holding in 
part, that 38 C.F.R. § 3.304(b) is inconsistent with 38 U.S.C.A. 
§ 1111 to the extent it states that the presumption of sound 
condition may be rebutted solely by clear and unmistakable 
evidence that a disease or injury existed prior to service).

A pre-existing disease will be considered to have been aggravated 
by active service where there is an increase in disability during 
service, unless there is a specific finding that the increase in 
disability is due to the natural progression of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2009).

Again, service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  This includes 
injuries or diseases incurred during active duty for training 
(ADT), or injuries suffered during inactive duty training (IDT).  
See 38 U.S.C.A. §§ 101(24), 106.  Reserve and National Guard 
service generally includes ADT and IDT.  38 U.S.C.A. § § 101(22); 
38 C.F.R. § 3.6(c).

The Board notes that the presumption of soundness upon entry into 
service does not apply to ADT or IDT.  Paulson v. Brown, 7 Vet. 
App. 466 (1995) (citing 38 U.S.C.A. § 101(24)); see also 
38 U.S.C.A. § 1111, 1131, 1132; 38 C.F.R. § 3.304(b), 3.306 
(2009).  Also, the presumptive service connection provisions of 
38 C.F.R. § 3.307 do not apply to ADT or IDT.  38 U.S.C.A. §§ 
1112, 1131, 1132 (West 2002).  Consequently, with regard to 
periods of ADT and IDT, a claimant can establish service 
connection for a disability only if the evidence is in equipoise 
or weighs in favor of the claimant insofar as it shows either 
that the disability was incurred in service, or that it pre-
existed service and increased in severity during service beyond 
the natural progress of the condition.

As an initial matter, the acknowledges that the Veteran enlisted 
in the National Guard in November 1981.  His National Guard 
personnel records reflect that his primary specialty was that of 
an indirect fire infantryman.  His November 1981 enlistment 
examination report reflects a brief notation that his hearing was 
normal, but no audiographical data was recorded.

The Veteran's National Guard DD Form 214 reflects that he 
reported for active duty for training from January 1982 to May 
1982.  A January 1982 audiogram reflects some decreased hearing 
sensitivity at the outset of his ADT, particularly in the left 
ear, as reflected by high pure tone thresholds in the high 
frequencies, as follows:


Hertz (decibels)

500
1000
2000
3000
4000
6000
RIGHT
0
0
0
5
5
25
LEFT
5
5
5
5
40
55

See Enlistment Examination Report, November 1981.



A March 1982 separation examination report (from active duty for 
training) reflects pure tone thresholds were as follows:


Hertz (decibels)

500
1000
2000
3000
4000
6000
RIGHT
15
5
5
5
10
15
LEFT
10
5
0
5
10
10

A February 1986 report of medical examination reflects pure tone 
thresholds were as follows:


Hertz (decibels)

500
1000
2000
3000
4000
6000
RIGHT
15
5
5
-
15
-
LEFT
10
5
5
-
40
-

The report includes a notation that the Veteran's left ear was 
blocked by cerumen. 

A February 1990 periodic examination report reflects that the 
Veteran was diagnosed with bilateral high frequency hearing loss.  
The February 1990 examination report reflects pure tone 
thresholds were as follows:


Hertz (decibels)

500
1000
2000
3000
4000
6000
RIGHT
15
5
5
5
25
20
LEFT
15
10
5
10
55
55

An April 1994 report of medical examination again reflects a 
diagnosis of high frequency hearing loss, as well as a diagnosis 
of cerumenosis of the Veteran's left ear canal.  Audiometric data 
in the report reflects no significant change from February 1990, 
as "no change from 1990" was recorded on the report.  The 
report includes a recommendation that the Veteran "use ear 
plugs."

A May 1999 report of medical examination reflects pure tone 
thresholds were as follows:


Hertz (decibels)

500
1000
2000
3000
4000
6000
RIGHT
5
5
0
15
45
25
LEFT
5
0
10
10
55
50

As noted above, the Veteran was called to active duty from 
October 2001 to September 2002.  An October 2001 audiological 
examination report reflects a diagnosis of high frequency hearing 
loss with a notation that the Veteran was "routinely noise 
exposed" at frequencies over 2000 Hertz.  The report reflects 
pure tone thresholds as follows:


Hertz (decibels)

500
1000
2000
3000
4000
6000
RIGHT
5
0
5
20
40
30
LEFT
5
5
5
20
60
65

A July 2002 separation examination report reflects pure tone 
thresholds as follows:


Hertz (decibels)

500
1000
2000
3000
4000
6000
RIGHT
5
0
5
20
40
30
LEFT
5
5
5
20
60
65

An August 2003 VA audiological examination report reflects that 
the Veteran reported a history of noise exposure from gunfire, 
and the examiner opined that it was at least as likely as not 
that the Veteran's bilateral hearing loss was related to service.  
The Veteran's service treatment records, however, were not 
available for the examiner's review at that time.

A second, July 2007 VA audiological examination was provided to 
the Veteran.  The examiner noted the Veteran's reported history 
of serving as a mortarman in the National Guard from November 
1981 to September 2003, as well as his period of activation from 
October 2001 to September 2002.  The Veteran reported using 
hearing protection during all periods of service.  He also 
reported working in a factory for 5 years prior to his service, 
with hearing protection, and setting up mobile homes for 22 
years, without hearing protection.  Audiological testing was 
performed, which showed results similar to those of the August 
2003 examination.  The examiner noted that the Veteran's service 
treatment records and VA treatment records were reviewed, and 
opined that the Veteran's bilateral hearing loss was less likely 
as not aggravated during his period of active service from 
October 2001 to September 2002, reasoning that the Veteran's 
hearing sensitivity remained about the same according to the 
October 2001 and July 2002 audiograms.  The examiner did not 
opine, however, as to whether the Veteran's bilateral hearing 
loss may have been affected by his prior periods of service, 
including the Veteran's period of active duty for training in 
1982 or his 21 years of service as an infantryman in the National 
Guard.

A February 2010 VA examination report reflects that the examiner 
noted the Veteran's history of serving in the National Guard from 
November 1981 to February 2003, including a period of active duty 
for training from January 1982 to May 1982 and a period of active 
duty from October 2001 to September 2002.  She also noted the 
Veteran's reported history of noise exposure approximately four 
weekends plus two weeks per year in the National Guard over the 
course of approximately 20 years during live fire exercises, with 
hearing protection, and his history of two M16 qualifications 
during his period of active duty from October 2001 to September 
2002, with hearing protection.  She further noted that the 
Veteran reported that he did not believe that his hearing 
sensitivity decreased as a result of his period of active duty 
from October 2001 to September 2002, but rather, that it was a 
result of his approximately 20 years of service in the National 
Guard as a mortarman (on about four weekends per year plus two 
weeks of annual training).  Finally, the examiner noted the 
Veteran's reported history of occupational, which included 
setting up mobile homes for 20 years (although he denied noise 
exposure), as well as five years on a factory production line 
with hearing protection and 10 years in a factory spray painting 
furniture that he reported was not very noisy (and the Board 
notes that the Veteran's 1981 and 1986 reports of medical history 
show he was a paint sprayer).  The examiner recorded pure tone 
thresholds as follows:


Hertz (decibels)

500
1000
2000
3000
4000
Avg.
RIGHT
5
5
10
45
60
30
LEFT
10
10
10
25
50
23.75

Speech recognition ability was measured as 96 in the right ear 
and 92 percent in the left ear using Maryland CNC word lists.  
See 38 C.F.R. § 3.385.  The examiner recorded a diagnosis of 
bilateral sensorineural hearing loss.

In light of the fact that the February 2010 VA examination report 
reflects that the Veteran's auditory thresholds were over 40 
hertz in at least one frequency bilaterally, and because his 
speech recognition score was less than 94 percent in his left 
ear, the Board finds that the criteria for a hearing loss 
disability according to 38 C.F.R. § 3.385 have certainly been met 
bilaterally.

The Board will now address whether the Veteran's bilateral 
hearing loss is related to service, to include whether it was 
aggravated by service.

The February 2010 VA examiner opined that he had some bilateral 
hearing loss that preexisted his entry into service that was 
likely due to noise exposure, that his bilateral hearing loss was 
less likely as not caused by or the result of service, and that 
"the evidence clearly showed" that his hearing loss was not 
aggravated by service.  She reasoned that while the Veteran's 
right ear in January 1982 showed normal hearing through 4000 
hertz with a borderline normal threshold of 25 decibels at 6000 
hertz, the configuration of the bilateral thresholds shown on the 
January 1982 audiogram was compatible with prior exposure to loud 
noise.  She noted that there was no change in the Veteran's 
hearing thresholds between January 1982 and February 1986, which 
period of time she noted as including the Veteran's active duty 
for training in addition to his inactive duty in the National 
Guard.  She further noted that by 1990, a slight 15 decibel drop 
at 4000 hertz in the Veteran's right ear and a 20 decibel drop at 
4000 hertz in his left ear was not considered significant and was 
further evidence that the Veteran's service was not damaging his 
hearing.  She further noted that no significant change was 
documented until 1999, almost 18 years into his military career, 
and that if his service was damaging his hearing as he contended, 
it would have shown much sooner on tests.  She further reasoned 
that research studies had shown that hazardous noise exposure has 
an immediate effect on hearing and does not have a delayed onset 
nor is it progressive or cumulative. 

(1)  Hearing Loss - National Guard ADT and IDT

With regard to the Veteran's periods of ADT and IDT in the 
National Guard from November 1981 to February 2003 (excluding his 
period of activation from October 1, 2001 to September 3, 2002), 
the Board finds the above February 2010 VA examiner's opinion to 
be the most probative evidence of record with regard to whether 
the Veteran's bilateral hearing loss disability was incurred in 
or aggravated by service.  The examiner provided a very detailed 
analysis for her conclusions, she had an opportunity to review 
the claims file, she provided a detailed occupational noise 
exposure history of the Veteran in her report, and she provided a 
thorough rationale for her conclusions.

The Board acknowledges the opinion of the August 2003 VA examiner 
that it is at least as likely as not that the Veteran's bilateral 
hearing loss was related to service.  The Board, however, finds 
this opinion to be of little probative value when compared to the 
opinion of the July 2010 examiner, such that the Board does not 
find that the August 2003 examination report is sufficient to 
place the evidence in equipoise.  Specifically, the Board notes 
that the August 2003 examiner did not have an opportunity to 
review the Veteran's service treatment records, which include 
over 20 years of audiological data.  Also, the Board notes that 
the analysis and reasoning provided by the February 2010 examiner 
was considerably more thorough than that of the August 2003 
examiner.  While the Board is cognizant that, generally, the 
Board may not assign more probative weight to a particular VA 
examiner's opinion solely because the examiner had an opportunity 
to review the claims file, see Nieves-Roderiguez v. Peake, 22 
Vet. App. 295, 304-305 (2008), the Board notes that in this 
particular case, again, the service treatment records contain 
over 20 years of pertinent audiological data, including evidence 
of preexisting hearing loss, and the February 2010 VA examiner's 
opinion, having reviewed and analyzed, in detail, such data, is 
much more thorough than that of the August 2003 examiner.  The 
February 2010 examiner also took into account a much more 
detailed history of occupational noise exposure.

The Board acknowledges the Veteran's lay statements to the effect 
that he incurred his bilateral hearing loss as a result of 
acoustic trauma in service, albeit the Board notes that, on the 
one hand, the Veteran reported at the DRO hearing in January 2007 
that he had more noise exposure during his period of activation 
from October 2001 to September 2002 than during his entire 20 
plus years in the National Guard, see transcript at 16, whereas 
he reported to the February 2010 VA examiner that he did not 
believe that his hearing loss was related to his period of 
activation because during this period his only noise exposure was 
from two qualifications, and that, instead, he believed that his 
hearing loss was caused by over 20 years of serving in the 
National Guard and firing mortars.  As the Veteran's lay 
statements are contradictory, the Board finds they have no 
probative value.

The Board has also taken into consideration the October 2004 
buddy statement from L.D., in which L.D. reported that the 
Veteran was in the mortar platoon his entire career, and that his 
hearing loss was due to acoustic trauma from firing mortars.  
While the Board finds that a layperson is competent to report 
facts capable of lay observation, such as whether the Veteran 
served in a mortar platoon, the board nevertheless finds that 
L.D., as a layperson, is not competent to opine as to the 
etiology of the Veteran's bilateral hearing loss.  See Jeandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis of 
a simple condition such as a broken leg, but not competent to 
provide evidence as to more complex medical questions).  
Therefore, this is not a case in which a layperson's beliefs can 
serve to establish any association between the claimed disability 
and service.

In summary, the Board concludes that the preponderance of the 
evidence is against finding that his hearing loss disability was 
incurred in or aggravated by his periods of ADT and IDT in the 
National Guard.
 
(2)  Hearing Loss - Active Duty from October 2001 to September 
2002

A veteran is presumed to be in sound condition, except for 
defects, infirmities, or disorders noted when examined, accepted, 
and enrolled for service, or when clear and unmistakable evidence 
establishes that an injury or disease existed prior to service 
and was not aggravated by service.  38 U.S.C.A. § 1111 (West 
2002).  If noted at entry, a pre-existing disease will be 
considered to have been aggravated by active service where there 
is an increase in disability during service, unless there is a 
specific finding that the increase in disability is due to the 
natural progression of the disease.  38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306 (2009).

With regard to the Veteran's period of active service from 
October 2001 to September 2002, as noted above, the February 2010 
VA examiner found that the Veteran incurred significant bilateral 
hearing loss by the time of his 1999 periodic examination that 
was most likely attributable to his occupational history, not his 
service in the National Guard.  Also, as noted above, the October 
2001 audiological examination report reflects that a diagnosis of 
bilateral high frequency hearing loss was recorded, and 
audiological testing revealed puretone thresholds in excess of 40 
decibels at the 4000 hertz frequency in both ears.  Based 
thereon, the Board finds that the presumption of soundness does 
not apply to this period of service from October 2001 to 
September 2002, as a bilateral hearing loss disability was noted 
on entry in October 2001.  See 38 C.F.R. § 3.385.  

The Board further finds that the most probative and credible 
evidence of record weighs against finding that there was a 
worsening of his disability during his period of activation from 
October 2001 to September 2002 so as to warrant a presumption of 
aggravation during that period.  As noted by the February 2010 VA 
examiner, the Veteran incurred a significant drop in his hearing 
sensitivity by 1999, and a diagnosis of bilateral high frequency 
hearing loss was recorded on his October 2001 audiological 
examination.  Also, as noted by the February 2010 VA examiner, 
the Veteran's July 2002 audiological testing revealed identical 
pure tone thresholds as the prior testing in October 2001, 
showing that the Veteran's bilateral hearing was not affected by 
his period of activation.  Likewise, the Board further notes that 
the July 2007 VA examiner similarly opined that the Veteran's 
bilateral hearing loss was not incurred in or aggravated by his 
period of active service from October 2001 and July 2002.  

The Board acknowledges the August 2003 VA audiological 
examination report reflects that the examiner opined that it was 
at least as likely as not that the Veteran's bilateral hearing 
loss was related to service.  The Board finds this opinion to be 
of no probative value, however, as the examiner did not have over 
20 years of audiological data available for review, and because 
inadequate reasoning was provided for his conclusions, 
particularly as compared to the opinion of the February 2010 VA 
examiner, which was very thorough and based on a much more 
complete view of the Veteran's medical history.

The Board has again considered the Veteran's lay assertions, 
including that his bilateral hearing loss is due to his period of 
activation from October 2001 to September 2002  As noted above, 
however, the Veteran reported to the February 2010 VA examiner 
that his hearing loss was not incurred during his period of 
activation, and that his only noise exposure was from two 
qualifications during this period of duty, and that, rather, his 
hearing loss was attributable to his 20 plus years in the 
National Guard.  Given his inconsistent reports, the Board must 
find that the Veteran's own assertions lack credibility, and 
cannot serve to establish a worsening of his disability during 
that period of activation.

Moreover, for the same reasons noted above, the Board finds that 
the Veteran and L.D., as laypersons, are not competent to opine 
as to the etiology of the Veteran's bilateral hearing loss.  See 
Jeandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to provide 
a diagnosis of a simple condition such as a broken leg, but not 
competent to provide evidence as to more complex medical 
questions).

As a final matter, the Board notes that the combat provisions of 
38 U.S.C.A. §1154 are not for application, as the Veteran has no 
foreign service and has never alleged that he ever engaged in 
combat when he was activated from October 2001 to September 2002.

In summary, the Board finds that the Veteran had a preexisting 
bilateral hearing loss disability that was noted at the time of 
entry into his period of active service from October 2001 to 
September 2002, which did not undergo a worsening in severity 
during that period, nor was it otherwise aggravated by that 
period of active service.


ORDER

Entitlement to service connection for a low back disability is 
granted.

Entitlement to service connection for bilateral hearing loss is 
denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


